DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8 and 14-16 of U.S. Patent No. 11218403 (“Meredith”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Instant Application
Patent US 11218403 (Meredith)
Claim 1.
A method, comprising: iteratively providing, from a message handler of a processing system including a processor, a first message to each of a group of node processors of the processing system resulting in a group of first messages, wherein each of the group of node processors represents a node of a group of nodes, wherein the iteratively providing of the group of first messages comprises: 
determining, by the message handler, a cost associated with a path of each first message resulting in a first group of costs and a first group of paths; 
identifying, by the message handler, a known minimum solution (KMS), wherein the KMS is a least cost from the first group of costs; 
selecting, by the message handler, at least one path from the first group of paths associated with the KMS resulting in at least one first selected path; 
providing, by the message handler, a next message that includes the at least one first selected path and based on the KMS to a first portion of the group of node processors of the processing system resulting in a first group of next messages and a first plurality of selected paths; 
and responsive to the iteratively providing of the group of first messages and first group of next messages, determining, by the message handler, a first target path that is a remaining path of the first plurality of selected paths, 
wherein the remaining path is identified from the iteratively providing of the group of first messages and the first group of next messages,
 and wherein the first target path is through each node of the group of nodes.
Claim 1.
A method, comprising: iteratively providing, from a message handler of a processing system including a processor, messages to each of a group of node processors of the processing system, wherein each of the group of node processors represents a node of a group of nodes, wherein the iteratively providing of the messages comprises: providing, by the message handler to a node bus, a group of first messages,
wherein each first message of the group of first messages includes a cost associated with a path of nodes visited by the each first message; 
obtaining, by the message handler, from each of the group of node processors, a selected path associated with a lowest cost of a group of common endpoint costs [i.e., group of costs] for paths having common endpoints [i.e., group of paths] among a portion of the group of first messages; 
and providing, by the processing system, a next group of messages that includes the selected path, 

wherein the iteratively providing of the messages results in a plurality of selected paths; 
and responsive to the iteratively providing of the messages, determining, by the message handler, a target path that is a remaining path of the plurality of selected paths, 

wherein the remaining path is identified from the iteratively providing of the messages, 

and wherein the target path is through each node of the group of nodes.
Claim 10.
The method of claim 1, wherein the first target path is a complete path.
Claim 2.
The method of claim 1, further comprising determining, by the processing system, an existence of a complete path.

Claim 3.
The method of claim 1, wherein the target path is a complete shortest path.
Claim 11.
The method of claim 1, wherein the first target path is a complete shortest path.
Claim 3.
The method of claim 1, wherein the target path is a complete shortest path.

Claim 12.
The method of claim 1, wherein the cost is one of time, distance, monetary cost, available bandwidth, latency, throughput, risk, or probability of success.
Claim 7.
The method of claim 1, wherein the obtaining of the selected path associated with the lowest cost further comprises identifying, by each of the group of node processors, the selected path and eliminating one or more pruned paths, wherein the cost is one of time, distance, monetary cost, available bandwidth, latency, throughput, risk, or probability of success.
Claim 13.
A device, which performs operations that are similar to the method of claim 1.
Claim 8.
A device, which performs operations that are similar to the method of claim 1.
Claim 18.
A non-transitory, machine-readable medium, which performs operations that are similar to the method of claim 1.
Claim 14.
A non-transitory, machine-readable medium, which performs operations that are similar to the method of claim 1.
Claim 19.
The non-transitory, machine-readable medium of claim 18, wherein the target path is a complete path.
Claim 15. 
The non-transitory, machine-readable medium of claim 14, wherein the target path is a complete path.

Claim 20.
The non-transitory, machine-readable medium of claim 18, wherein the target path is a complete shortest path.
Claim 16.
The non-transitory, machine-readable medium of claim 14, wherein the target path is a complete shortest path.




Allowable Subject Matter
Claims 1-20 are objected to as being allowable if not for double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, directed to a method, independent Claim 13, directed to a device that performs operations that are functionally similar to those performed in the method of claim 1, and independent Claim 18, directed to a non-transitory machine readable medium device to perform operations that are functionally similar to those performed in the method of claim 1, the prior art of record teaches a message handling node iteratively gathering information from network processing nodes for multiple best routes between a subset of nodes, as part of metric determination and path establishment, determining a cost for each of the paths that have common endpoints, determining the lowest cost from among the paths with the group of common endpoint costs, such that data within the network would take a specific path between endpoints and any nodes that are excluded from the path do not remain in the path (i.e., only nodes that remain in a particular path would be used for the path), as may be seen in Avidar et al, U.S. Patent Application Publication No. 20170310595 A1 (e.g., FIG. 1, 3A-3B, 4A-4D; ¶ [0028]-[0038] [0053]), multi-path routing, selecting optimized alternate paths for better performance, as may be seen in Michael et al, U.S. Patent Application Publication No. 20190036810 A1 (e.g., FIG. 2 and ¶ [0010] [0013] [0015]), and finding the best intermediate node between every pair of endpoints, in terms of the cost of every link on the shortest path, as may be seen in Hao et al, U.S. Patent Application Publication No. 20170171066 A1 (e.g., ¶ [0053]-[0056]).
The prior art of record does not teach the message handling node (i.e., message handler) obtaining a path from a plurality of nodes, a selected lowest-cost path for paths between common endpoints, iteratively providing a next group of messages that results in newly selected paths, and determining a target path that is a remaining path of the plurality of selected paths, where the target path is through each node of the group of nodes (consistent with concept of solving “NP-hard”, or “traveling salesman”, non-deterministic polynomial-time algorithms). 
Thus, the prior art of record fails to teach individually or in combination, or render obvious the limitations:
identifying, by the message handler, a known minimum solution (KMS), wherein the KMS is a least cost from the first group of costs; 
selecting, by the message handler, at least one path from the first group of paths associated with the KMS resulting in at least one first selected path; 
providing, by the message handler, a next message that includes the at least one first selected path and based on the KMS to a first portion of the group of node processors of the processing system resulting in a first group of next messages and a first plurality of selected paths; 
responsive to the iteratively providing of the group of first messages and first group of next messages, determining, by the message handler, a first target path that is a remaining path of the first plurality of selected paths, wherein the remaining path is identified from the iteratively providing of the group of first messages and the first group of next messages, and wherein the first target path is through each node of the group of nodes.
Claims 2-12, dependent from claim 1, Claims 14-17, dependent from claim 13, and Claims 19-20, dependent from claim 18, are also allowed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471